DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and reply of 05/23/2022 are acknowledged. Regarding the Office action mailed 12/21/2021:
Applicant’s arguments regarding priority have been fully considered and found persuasive. As such, Davis (US 2014/0134616) is not prior art.
Regarding the various rejections under non-statutory double patenting, Applicant simply requested such rejections be held in abeyance. Any double patenting rejections relying on Davis (US 2014/0134616) are withdrawn, as Davis is not prior art. The remaining double patenting rejections have been reformulated in view of the claim amendments and presented below.
The rejection of claims 101, 105 and 111 under 35 USC 112b are withdrawn in view of the amendments to those claims.
The rejection of claim 105 under 35 USC 112a (new matter) is withdrawn in view of the amendment to that claim.
The rejection of claims 98-100, 106 and 107 under 35 USC 102(a)(1) over Jayasinghe (US 2011/0229877) is withdrawn in view of the amendment to claim 98 requiring that the attachment of the polymerase to the nanopore subunit is selected from non-covalent interaction, biotin-streptavidin interaction, protein-protein tag, and the SpyTag/SpyCatcher system.
The rejection of claims 101, 103 and 104 under 35 USC 103 over Jayasinghe (US 2011/0229877) in view of Davis (US 2014/0134616) is withdrawn because Davis is not prior art.
The rejection of claim 102 under 35 USC 103 over Jayasinghe (US 2011/0229877) in view of Turner (US 9,017,937) is maintained and applied to claim 98 certain dependent claims as indicated below. Applicant’s arguments will be addressed following the rejections.
The rejection of claims 108-110 and 115 under 35 USC 103 over Jayasinghe (US 2011/0229877) in view of Chen (US 2011/0193570) is withdrawn in view of the amendment to claim 108 requiring that the attachment of the polymerase to the nanopore subunit is selected from non-covalent interaction, biotin-streptavidin interaction, and protein-protein tag.
The rejection of claims 111, 113 and 114 under 35 USC 103 over Jayasinghe (US 2011/0229877) in view of Chen (US 2011/0193570) and Davis (US 2014/0134616) is withdrawn because Davis is not prior art.
The rejection of claim 112 under 35 USC 103 over Jayasinghe (US 2011/0229877) in view of Chen (US 2011/0193570) and Turner (US 9,017,937) is maintained and applied to claim 98 certain dependent claims as indicated below. Applicant’s arguments will be addressed following the rejections.
Any rejections from the 12/21/2021 Office action not reiterated below can be considered withdrawn as no longer applicable because of claim amendments or (in the case of rejections relying on Davis ‘616) persuasive arguments.

Claim Objections
Claim 8 is objected to because of the following informalities:  the option “biotin-streptavidin interaction” is listed twice. The examiner presumes Applicant intended to list the SpyTag/SpyCatcher system as an option.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Paragraph [00486], cited by Applicant in support of the amendment to claims 101 and 111, reads “The enzyme and the polymerase can be connected…”. This should read “The nanopore and the polymerase can be connected…” (see e.g. paragraph [00484]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 98-102, 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe et al (US 2011/0229877) in view of Turner et al (US 9,017,937).
With regard to claims 98 and 100, Jayasinghe provided a plurality of first and second nanopore subunits, wherein the first subunits were modified with respect to the second subunits (exonuclease had been attached by way of protein fusion); contacted first and second subunits in a first ratio (100:1 second subunits-to-first subunits) to form a plurality of nanopores having a plurality of ratios of first and second subunits; and fractionated to enrich for nanopores that had a second ratio of first to second subunits (1:6), wherein the second ratio was one first subunit per (n-1) second subunits, where “n” is the number of subunits comprising the nanopore.
See figure 13 and paragraphs [0298] and [0340]-[0341]. Jayasinghe mixed wild-type and fusion monomers in a 100:1 ratio (paragraph [0340]) and purified assembled nanopores having a 6:1 (wild-type:fusion) ratio (paragraph [0341]). Although in this particular example, the fusion protein comprised an exonuclease, Jayasinghe also taught that polymerase, helicase, or topoisomerase could be used as an alternative to exonuclease (paragraph [0217], [0235], [0281], claim 10). Moreover, while in this particular example, the exonuclease was attached to the subunit concomitantly with the synthesis (i.e. translation) of the subunit, Jayasinghe also disclosed (paragraph [0099]): “The subunit may be attached directly to the enzyme. The subunit is preferably attached to the enzyme using one or more, such as two or three, linkers…The linkers may be attached to one or more reactive cysteine residues, reactive lysine residues or non-natural amino acids in the subunit and/or enzyme.” Jayasinghe further disclosed (paragraph [0100]): “Linkers may be attached to the subunit first and then the enzyme, the enzyme first and then the subunit or the enzyme and subunit at the same time. When the linker is attached to the subunit, it may be a monomeric subunit, part of an oligomer of two or more monomers or part of complete oligomeric pore.” Thus Jayasinghe contemplated a reaction to attach an enzyme (including polymerase) to a nanopore subunit via a linker, either before (as a monomer subunit) or after the incorporation of that subunit into a complete oligomeric pore. See also paragraph [0091]: “Alternatively, the subunit may be part of an oligomeric pore when it is attached to an enzyme (post oligomerisation modification).”
With regard to claim 99, the fusion protein between alpha-hemolysin and exonuclease (the first subunit) comprised a purification tag, specifically a poly-histidine tag (paragraph [0321]).
With regard to claim 106, Jayasinghe further inserted the purified nanopores into a lipid bilayer, which is a type of membrane (e.g. paragraph [0346]).
With regard to claim 107, the pore protein involved was alpha-hemolysin (paragraph [0298]).
Jayasinghe did not disclose attaching the polymerase to the nanopore using one of a non-covalent interaction or a biotin-streptavidin interaction, as recited in claims 98, 101 and 102. Jayasinghe disclosed a covalent attachment (e.g. abstract): “The pore subunit is covalently attached to the enzyme such that both the subunit and enzyme retain their activity.”
Turner disclosed attaching polymerase to a biological nanopore using a biotin-streptavidin interaction; see column 32, lines 4-10.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Jayasinghe by using the alternative strategy of attaching the polymerase to the nanopore subunit using a biotin-streptavidin interaction, since Turner had disclosed this as an alternative method for attaching a polymerase enzyme to a nanopore.

Claims 108-112 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe et al (US 2011/0229877) in view of Turner et al (US 9,017,937) as applied to claims 98-102, 106 and 107 above, and further in view of Chen et al (US 2011/0193570, IDS reference).
The disclosures of Jayasinghe and Turner have been discussed. Jayasinghe did not disclose a reaction chamber containing said nanopore in a membrane disposed adjacent or in proximity to an electrode.
Chen disclosed a chamber for sequencing nucleic acid in which a nanopore was formed in a membrane adjacent to or in proximity to an electrode; see abstract, figure 1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the nanopore disclosed by Jayasinghe in a reaction chamber by inserting it into a membrane near an electrode, since Chen had already disclosed this use of a nanopore.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 98, 99, 100, 101, 102, 105, 106, 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 4, 14 and 3 of U.S. Patent No. 10,526,647 in view of Turner et al (US 9,017,937).
Regarding claims 98, 102 and 105, claim 9 of the ‘647 patent discloses obtaining a nanopore composition enriched for nanopores having a first subunit and a second subunit in a ratio of 1:n-1, wherein n is the total number of subunits comprising the nanopore, and attaching a polymerase to the first subunit. The only difference is that the ‘647 claim refers to the instant “first subunit” as the “second subunit” and vice versa, but this is simply a difference in naming.
Regarding claim 99, claim 4 of the ‘647 patent discloses that the second subunit (which is analogous to the instantly claimed “first” subunit) may comprise a purification tag.
Regarding claim 106, claim 14 of the ‘647 patent discloses inserting into a bilayer (which is a type of membrane).
Regarding claim 107, claim 3 of the ‘647 patent discloses that the nanopore is 80% homologous to alpha-hemolysin.

The ‘647 claims do not indicate that the polymerase is attached by one of a non-covalent interaction or a biotin-streptavidin interaction.
Turner disclosed attaching polymerase to a biological nanopore using a biotin-streptavidin interaction; see column 32, lines 4-10.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of ‘647 claim 9 by using the alternative strategy of attaching the polymerase to the nanopore subunit using a biotin-streptavidin interaction, since Turner had disclosed this as an alternative method for attaching a polymerase enzyme to a nanopore.
Regarding claim 100, either the biotin or streptavidin (or both) may be considered a “linker”.
Regarding claim 101, a biotin-streptavidin interaction is a non-covalent interaction.

Claims 108, 109, 110, 111, 112, 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 4, 14 and 3 of U.S. Patent No. 10,526,647 in view of Turner et al (US 9,017,937) as applied to claims 98, 99, 100, 101, 102, 105, 106, 107 above, and further in view of Chen et al (US 2011/0193570, IDS reference).
The disclosures of the claims of the ‘647 patent and Turner have been discussed. Neither disclosed a reaction chamber containing said nanopore in a membrane disposed adjacent or in proximity to an electrode.
Chen disclosed a chamber for sequencing nucleic acid in which a nanopore was formed in a membrane adjacent to or in proximity to an electrode; see abstract, figure 1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the nanopore suggested by the combined disclosures of the ‘647 claims and Turner in a reaction chamber by inserting it into a membrane near an electrode, since Chen had already disclosed this use of a nanopore.

Claim 116 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,526,647. Although the claims at issue are not identical, they are not patentably distinct from each other because while ‘647 claim 4 indicates the purification tag may be on the first subunit or second subunit, whereas instant claim 116 requires the purification tag on the first subunit, issued claim 4, by specifically naming each option, renders either option obvious.
Specifically, with regard to claim 116, ‘647 claim 4 discloses (by dependency from claim 1):
providing a plurality of first subunits, wherein the first subunit comprises a purification tag;
‘647 claim 1: “a) providing a plurality of first subunits”;
‘647 claim 4: “wherein the first subunits or the second subunits comprise a purification tag”
providing a plurality of second subunits, wherein the second subunits are modified with respect to the first subunits and wherein the second subunits do not comprise the purification tag;
‘647 claim 1: “providing a plurality of second subunits, wherein the second subunits are modified with respect to the first subunits”;
‘647 claim 4: “wherein the first subunits or the second subunits comprise a purification tag”;
The use of the word “or” indicates that either the first subunit or the second subunit, but not both, comprises a purification tag, which indicates the other subunit does not comprise a purification tag.
contacting the first subunits with the second subunits in a first ratio to form a plurality of proteins having the first subunits and the second subunits, wherein the plurality of proteins have a plurality of ratios of the first subunits to the second subunits;
‘647 claim 1: “contacting the first subunits with the second subunits in a first ratio to form a plurality of proteins having the first subunits and the second subunits, wherein the plurality of proteins have a plurality of ratios of the first subunits to the second subunits”
fractionating the plurality of proteins using ion-exchange chromatography to enrich proteins that have a second ratio of the first subunits to the second subunits, wherein the second ratio is one second subunit per (n-1) first subunits, wherein 'n' is the number of subunits comprising the protein
‘647 claim 1: “fractionating the plurality of proteins using ion-exchange chromatography to enrich proteins that have a second ratio of the first subunits to the second subunits, wherein the second ratio is one second subunit per (n-1) first subunits, wherein `n` is the number of subunits comprising the protein”.

Claim 117 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 3 of U.S. Patent No. 10,526,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the combined disclosures of ‘647 claims 4 and 3 meet all the limitations of instant claim 117. Claim 116, from which claim 117 depends, is rendered obvious by ‘647 claim 4 as discussed above. Additionally, ‘647 claim 3 discloses the nanopore is at least 80% homologous to alpha-hemolysin.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. Regarding the double patenting rejections, Applicant merely asked that the rejections be held in abeyance (Applicant did not argue the merits of the rejections).
The only argument applicable to the rejections set forth under 35 USC 103 above are at page 13:

    PNG
    media_image1.png
    722
    1305
    media_image1.png
    Greyscale

Applicant’s argument that Jayasinghe “taught away” from non-covalent attachment is not persuasive. As discussed at MPEP 2123 (II), "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Here, Jayasinghe simply taught one alternative (covalent attachment), while Turner taught another alternative (i.e. biotin-streptavidin). Jayasinghe did not criticize, discredit or otherwise discourage non-covalent attachment merely by failing to disclose it.

Conclusion
Claims 103, 104, 113 and 114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637